DETAILED ACTION
This is a first action on the merits.  Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, the second and the third input members are operable to have a combined movement in three DOF (claim 1); the input rings separate from the ring gears (claims 6, 7, and 9); the first ring gear is formed on an inner diameter of the first ring (claim 7); the second ring gear is formed on an inner diameter of the second ring (claim 7); the radii of the second ring and the at least one plate being equal to the radius of the first ring  (claim 9); the third input ring (claims 15 and 17); a primary pitch member having a set of teeth drivingly engaged by the primary pitch bevel gear, a second pitch member, and a pitch idler gear (claim 19); the at least one set of teeth on the second pitch member drivingly engaged by the at least one set of teeth on the third shaft as a third joint assembly (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o).  
The specification does not provide antecedent basis to the terminology of claim 6, 7, and 9, specifically “input ring”.  It is unclear which inputs in the specification coincides with each of the “input rings” of the claims which are separate from the ring gears.
The specification does not provide antecedent basis to the terminology of claim 15, specifically “a third input ring” (line 4).  It is unclear which input in the specification is the “third input ring” of the claims.
The disclosure is objected to because of the following informalities:  
on pg. 15, line 11, element “primary pitch member 314” should be corrected to     --secondary pitch member 314--;
on pg. 20, lines 6 and 9, element “third tubular shaft 204” should be corrected to  --third tubular shaft 404--.
Appropriate correction is required.

Claim Objections
Claims 1, 16, 19, and 22 are objected to because of the following informalities:    
in claim 1, line 7, the limitation “a second tubular” should be corrected to --a second tubular shaft--;
in claim 16, lines 4 and 5, the limitation “tubular shaft concentrically rotatably mounted” should be corrected to --tubular shaft is concentrically rotatably mounted--;
in claim 19, lines 6-8, the limitation “the pitch idler gear drivingly engaged by the secondary pitch bevel gear and the secondary pitch bevel gear having a set of teeth drivingly engaged by the pitch idler gear” is redundant and circular;
in claim 22, line 11, the limitation “a third input member” should be corrected to    --the third input member--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-13, 15-17, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 15, the limitation “a third output member” renders the claim indefinite because it appears to be a double inclusion of the third tubular shaft previously recited.  The disclosure discloses the third output resulting in yaw as rotation 1102, which is rotation of third tubular shaft 404 (pg. 18, 1st para., and pg. 20, 1st para.; fig. 11).  Therefore, the third output member of the claims appears to be the same element as the third tubular shaft of the claims.
Regarding claim 1, line 15, the limitation “a second longitudinal axis” renders the claim indefinite because it is unclear if it is a double inclusion of the first axis previously recited. Fig. 11 shows yaw output rotation 1102 about the first axis of the mechanism.  
Regarding claim 1, lines 23-24, the limitation “the first, the second and the third input members are operable to have a combined movement in three DOF” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The disclosure discloses that the output members 206, 316, and 404 each rotate about different axes and with different DOF (e.g., see fig. 11).  The disclosure also discloses that the input members all rotate about the same first axis, and therefore all have combined movement in only one DOF (e.g., see fig. 6).  However, the disclosure does not disclose that all the input members have a combined movement in three DOF.
Regarding claim 5, line 3, the limitation “a first ring gear” renders the claim indefinite because it appears to be a double inclusion of the first input member previously recited in claim 1.
Regarding claim 5, line 6, the limitation “a second ring gear” renders the claim indefinite because it appears to be a double inclusion of the second input member previously recited in claim 1.
Regarding claim 5, line 9, the limitation “a first gear assembly…a second gear assembly…and a third gear assembly” renders the claim indefinite because part of the gear assemblies appears to be a double inclusion of the third input member previously recited in claim 1.  Planetary gear carrier with plates 504, 508 appears to be disclosed as the third input member (pgs. 9 and 19; fig. 11).  Carrier with plates 504, 508 appears to be disclosed as the planetary gear carrier for all three assemblies (pgs. 19-20).
Regarding claim 6, lines 1-2, the limitation “a first ring” renders the claim indefinite because it appears to be a double inclusion of the first ring gear of claim 5.
Regarding claim 6, line 2, the limitation “a second ring” renders the claim indefinite because it appears to be a double inclusion of the second ring gear of claim 5.
Regarding claim 6, line 2, the limitation “at least one plate” renders the claim indefinite because it appears to be a double inclusion of part of the gear assemblies of claim 5.  Carrier with plates 504, 508 appears to be disclosed as the planetary gear carrier for all three assemblies (pgs. 19-20).
Regarding claim 7, line 7, the limitation “a common axis of rotation” renders the claim indefinite because it appears to be a double inclusion of the first axis previously recited in claim 1.
Regarding claim 9, line 3, the limitation “a respective axis of rotation” renders the claim indefinite because it appears to be a double inclusion of the first axis previously recited in claim 1.
Regarding claim 9, lines 3-4, the limitation “the radii of the second ring and the at least one plate being equal to the radius of the first ring” renders the claim indefinite because the radii of the second ring gear, the first ring gear, and the carrier plates are disclosed as equal (figs. 6 and 9-11), not the radii of a first ring, a second ring, and the carrier plates.  It is unclear what the first and second rings are in the disclosure separate from the ring gears.  
Regarding claims 12 and 19, lines 3 and 4, the limitation “a longitudinal axis of the second [tubular] shaft” renders the claim indefinite because it appears to be a double inclusion of the first axis previously recited (claims 1 and 15).
Regarding claims 12 and 19, lines 2-5, the limitation “at a first distance along a longitudinal axis of the second [tubular] shaft shaft…at a second distance along a longitudinal axis of the second [tubular] shaft, the second distance different from the first distance” renders the claim indefinite because it is unclear from which element the distances are measured.
Regarding claims 12 and 19, lines 5-6, the limitation “a primary pitch member having a set of teeth drivingly engaged by the primary pitch bevel gear, a second pitch member, and a pitch idler gear” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The disclosure discloses the primary pitch member 310 engaged with the primary pitch bevel gear 306 (e.g., see fig. 3A).  However, the disclosure does not disclose the primary pitch member 310 also engaged with the secondary pitch member 314 nor the pitch idler gear 312.
Regarding claims 12 and 19, lines 6-8, the limitation “the pitch idler gear drivingly engaged by the secondary pitch bevel gear and the secondary pitch bevel gear having a set of teeth drivingly engaged by the pitch idler gear” renders the claim indefinite because it is redundant and circular, and it is unclear if applicant intended the limitation as such.
Regarding claim 13, lines 1-2, the limitation “the third joint assembly” renders the claim indefinite because it lacks antecedent basis, and it is unclear which elements are being referenced.
Regarding claim 15, line 4, the limitation “a third input ring” renders the claim indefinite because it does not have reference in the specification and it is unclear which element in the disclosure is referenced by this claim limitation.  The third input appears to be from a carrier with plates 504, 508 (pgs. 9 and 19; fig. 11).  However, there does not appear to be a third input ring in the disclosure, and the scope of the claim is unclear.
Regarding claim 15, lines 9-10, the limitation “the first, the second and the third tubular shafts coupled to rotate about the first axis in response to rotation of the third input about the first axis” renders the claim indefinite because “the third input” appears to be referencing the third input ring recited previously (line 4), and therefore the limitation appears to be inaccurate according to the disclosure.  The disclosure discloses a third input from a carrier with plates 504, 508 which rotates all of the first, second, and third tubular shafts (pgs. 9 and 19; fig. 11).  The disclosure does not disclose a third input from a ring which rotates all of the first, second, and third tubular shafts.
Regarding claim 16, lines 2-3, the limitation “and the first tubular shaft, the second tubular shaft and the third tubular shaft,” renders the claim indefinite because it is unclear what the first, second, and third tubular shafts are in addition to.  The limitation does not appear to be attached to another element of the claim, and it is attempting to recite.
Regarding claim 17, lines 3-4, the limitation “a plurality of gears that transfer rotational motion of the…the third input ring into…a yaw of the output structure” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The disclosure discloses a third input from a carrier with plates 504, 508 which causes a yaw of the output structure (pgs. 9 and 19; fig. 11).  The disclosure does not disclose a third input from a ring which causes a yaw of the output structure.
Regarding claim 17, line 15, the limitation “an output structure…and a yaw of the output structure” renders the claim indefinite because part of the output structure appears to be a double inclusion of the third tubular shaft previously recited in claim 15.  The disclosure discloses the third output resulting in yaw as rotation 1102, which is rotation of third tubular shaft 404 (pg. 18, 1st para., and pg. 20, 1st para.; fig. 11).  Therefore, the output structure having yaw motion of the claims appears to be the same element as the third tubular shaft of the claims.
Regarding claim 20, lines 2-3, the limitation “at least one set of teeth on the second pitch member drivingly engaged by the at least one set of teeth on the third shaft as a third joint assembly” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The disclosure discloses teeth on the output pitch member 316 engaged by teeth on shaft 404 (shown in fig. 4B).  The disclosure also discloses gearing 408 drivingly coupled to secondary pitch member 314 (pg. 15, 2nd para.).  The disclosure does not disclosure teeth on secondary pitch member 314 engaging teeth on shaft 404.
Regarding claim 21, line 1, the limitation “the plurality of gears” renders the claim indefinite because it lacks antecedent basis, and it is unclear which gears are being referenced.
Regarding claim 21, lines 2, 3, and 4, the limitation “the output structure” renders the claim indefinite because it lacks antecedent basis, and it is unclear which output structure is being referenced.
Regarding claim 23, line 6, the limitation “a third tubular shaft” renders the claim indefinite because it appears to be a double inclusion of the third output member previously recited in claim 22.  The disclosure discloses the third output resulting in yaw as rotation 1102, which is rotation of third tubular shaft 404 (pg. 18, 1st para., and pg. 20, 1st para.; fig. 11).  Therefore, the third output member of the claims appears to be the same element as the third tubular shaft of the claims.
Claims 2-7, 9-13, 16, 17, and 19-21 are also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., U.S. Patent 10,502,297.
Regarding claim 22, Lee et al. discloses an apparatus, the comprising: 
a first input member (e.g., TM4, fig. 1); 
a second input member (e.g., TM2, fig. 1); 
a third input member (e.g., IS, fig. 1); 
a first output member (e.g., TF2a, fig. 1); 
a second output member (e.g., TM5, fig. 1); 
a third output member (e.g., TF1a, fig. 1); 
a plurality of gears that drivingly couple the first, the second and the third input members to the first, the second and the third output member, wherein the first input member controls only the first output member, the second input member controls only the second output member, and a third input member controls all of the first, the second and the third output members to concurrently rotate together (e.g., see fig. 1).  


Allowable Subject Matter
Claims 1-7, 9-13, and 15-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 15, the prior art does not disclose or render obvious the first, the second and the third tubular shafts rotate about the first axis in response to rotation of the third input about the first axis, in combination with the other elements required by claims 1 and 15, respectively.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorman, U.S. Patent 4,636,138; Osawa, U.S. Patent 11,059,189; Igarashi et al., DE 37 36 355; and Kerpe, EP 0 443 576 – each discloses an apparatus with three degrees of freedom and concentric tubular shafts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619